 In the Matter of ADVANCE PATTERN COMPANY, EMPLOYERandPRINT-ING SPECIALTIES AND PAPER CONVERTERS UNION No. 362, AFL,PETITIONERCase No. 2O-RC--116SUPPLEMENTAL DECISIONORDERANDDIRECTION OF ELECTIONOctober 08, 1948On August 27, 1948, the Board issued a Decision and Order 1 dis-missing the petition in the above-entitled case.Upon its own motion,the Board has reconsidered the entire record in this case, and nowfinds as follows :1.The Employer, a New York corporation, is engaged in the manu-facture, distribution, and sale of paper dress patterns.All patternsare manufactured in its New York City establishment. Stockroomsare maintained in San Francisco and Chicago.Only the San Fran-cisco stockroom is involved in this proceeding. Patterns shipped fromthe New York office to San Francisco have an annual value in excess of$65,000.The value of patterns shipped by the San Francisco office topoints outside the State of California is in excess of $15,000 annually.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.2.The labor organization involved claims to represent employees ofthe Employer.3.The petition filed in this case disclosed that the Petitioner hadanswered in the negative question 12, which read as follows : "Has thepetitioner notified the employer of claim that a question concerningrepresentation has arisen?" and "Has the employer failed to recognizepetitioner?"After the customary investigation the Regional Officeset the case down for hearing.The Employer entered a specialappearance and moved to dismiss the petition, on the ground that thePetitioner had not requested recognition and the Employer had notdeclined to grant recognitionbeforethe petition was filed.The1 79 N. L.It.B. 209.80 N. L.R. B., No. 10.29 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer contended that the requirements of Section 9 (c) (1) ofthe amended Act 2 made mandatory such a demand and declinationprior to the filing of petition, and in effect constituted jurisdictionalprerequisites which the statute required be met before the Board couldproceed to a decision on the merits in any representation case of thischaracter.We granted the Employer's motion.Upon careful re-examination of our decision, however, we are now persuaded that themotion should have been denied and the case decided on its merits.Section 9 (c) of the original Act 3 made no provision for the filingof petitions.By its terms, the Board was granted broad power toinvestigate representation controversies and to certify representativesfor collective bargaining.Early in its history, the Board adopted apractice of requiring parties seeking resolution of representation is-sues to file petitions with the Board. These were considered as aids inthe investigatory function conferred on the Board by Section 9 (c) ;and, indeed, we have held them to constitute a part of the investiga-tion.The petition forms call primarily for information of a routinecharacter, enabling quick collection of fundamental facts such as thename and location of the employer, name of the labor organization,number of employees involved, and like matter. In order that anappraisal might be made of the position of the employer with respectto union recognition, the form also contained a question similar toQuestion 12.2 Section 9 (c) (1) provides:"Whenevera petition shall have been filed, in accordance with such regulations asmay be prescribedby the Board-"(A) by an employeeor group of employeesor any individualor labor organiza-tion actingin their behalfalleging that a substantial number of employees (i)wish to be represented for collective bargainingand that theiremployer declinesto recognize their representative as the representative defined in Section 9 (a),or (ii)assert that the individual or labor organization,which hasbeen certifiedor is being currently recognizedby their employeras the bargaining representa-tive, is no longer a representative as defined in Section 9 (a) ; or"(B) by an employer, alleging that one ormoreindividualsor labor organiza-tions havepresented to him a claim to be recognized as the representative definedin Section 9 (a) ;the Board shall investigate such petition and if it hasreasonable cause to believe thata questionof representation affectingcommerce existsshall providefor an appropriatehearing upon due notice. Such hearing may be conducted by an officeror employee ofthe regional office, who shall not make any recommendations with respect thereto. Ifthe Board finds upon the record of such hearing that sucha question of representationexists,it shall directan electionby secret ballot and shall certifythe results thereof."3 Section 9 (c) of the originalAct, in effectfrom 1935to 1947, provides:"Whenevera question affecting commerce arises concerning the representation ofemployees,the Board may investigatesuch controversyand certify to the parties,in writing,the name or names of the representativesthat havebeen designated orselected.In any such investigation,the Boardshall provide for an appropriatehearing upon due notice,either in conjunction with a proceeding under Section 10or otherwise,and may take a secret ballot of employees,or utilize any other suitablemethod to ascertain such representatives." ADVANCE PATTERN COMPANY31Although it is possible that occasions have arisen when regionalofficials refused to proceed with an investigation of the merits of acontroversy in the absence of complete or correct answers to thisquestion we had little or no experience of that sort.The questionson the petition forms, and the answers sought, together with analmost invariable use of iiformal conferences, were viewed as in-vestigatory techniques designed to implement our statutory functionto determine the existence of real representation issues.They neverassumed the ominous attributes of jurisdictional qualifications, so asto compel the Board to stand idly by even though the whole contro-versy pointedly demonstrated a need for us to resolve it.We weresensitive to the non-adversarial characteristics of this aspect of ourstatutory duty, and never permitted defects of inaccuracy or incom-pleteness to frustrate the Act's effectiveness.Consequently, we ad-hered faithfully to the practice of deciding on its merits any case,in which it appeared that a real question concerning representationexisted,despite the fortuity that a petition might have disclosed faulty,incomplete, inaccurate, or otherwise imperfect information.Wefound that the Board could only achieve a fair measure of success inperforming its obligations by following that policy.In the present case there is no indication that the practice wasabused or carelessly followed, or that there was other laxness in per-formance of duty by the Board's regional staff.Apart, then, fromthe impact of the amendments to Section 9 (c), we would doubtlessoriginally have proceeded to a disposition of this case on its merits.We are asked to change ancient practice by discarding it, becauseSection 9 (c), as amended, says that a petition filed on behalf ofemployees for certification shall contain an allegation that the em-ployer "declines"(not"has declined'") to recognize their representa-tive.It is contended that the plain language of the amendmentcreatesa jurisdictionalcondition where none existed before, and thattherefore we are powerless to proceed in this case because the petitiondid not allege its existence.We are now persuaded, however, thatneither the language of the amendment taken in context, nor anybroad purpose of the present Act viewed as a whole, dictates such aconclusion.The latter, indeed, dictates the opposite.In the earlier decision, we gave a strictly literal interpretation tothe new language in Section 9 (c) (1), as our colleagues do today.The effect was to impose a jurisdictional requirement, rigid compliancewith which was necessary before the Board could proceed with the,case on its merits.We agree that such a disposition was justifiedupon the technical basis we then thought appropriate.We have since. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen impressed, however, with the unreasonableness of such a con-struction.The amendments to the original Act created a number of newrights and established new procedures to secure such rights. Section9 (c) (1), taken as a whole, provides for a number of proceedingsunknown to the original Act. For example, employers are given theright to petition for representation elections '4 and employees are givenan opportunity to unseat, by way of a decertification proceeding, anincumbent representative. It was necessary to spell out in some detailthe differentiating features of these proceedings.We believe that theamended section was intended merely to describe these differences.This interpretation is strengthened by a reading of other sectionsof the new legislation which are unequivocally proscriptive, and arecalculated to abolish or to change decisional and administrative con-cepts hitherto prevailing.Such proscriptions in the jurisdictionalsense appear, for example, in those provisions of the present Section 9by which the Board is prohibited from finding certain units to beappropriate for collective bargaining, and by which the Board isenjoined from initiating investigations in the absence of complianceby applicants with certain filing requirements. If like proscriptionswere meant to be achieved in Section 9 (c) (1), these contrasting in-stances of explicitness impel the belief that Congress would havetreated similarly the provision before us here.By a repeated use ofthe present tense throughout the amended Section, Congress gaverecognition to the primary function of the Board in representationcases-that we should resolve, on their merits, representation issues if,at any time,a question concerning representation was shown to exist.We cannot accept the idea that Congress was completely unaware ofour practice which, as we have said, was designed and developed pre-cisely to achieve that objective .5The foregoing reasons, in their combined significance, persuade usthat the amendments to Section 9 (c) cannot be viewed as creatingjurisdictional limitations.But even if we were inclined to adherewith the rigidity disclosed by our dissenting colleagues to literal mean-ings, we find an overriding consideration in the statute itself whichimpels us to adopt the more reasonable interpretation we find both*Employer petitions should and will, as our dissecting colleagues suggest, be governedby the same regulations and rules of decision as union petitions.An employer petition, likea union petition,will be processed when a question of representation actually exists.5It is more than coincidental,moreover,that the language used by Congress here is afaithful reflection of that which the Board had previously used in its petition forms.Webelieve that the choice of language was not unrelated to knowledge of Board practiceunder the original Act.Moreover,there is absolutely nothing in the Reports of Congressional Committees or inthe debates on the floor that suggests a desire to change or criticize existing Board prac-tice.This contrasts sharply with the legislative history on all other procedural matters. ADVANCE PATTERN COMPANY33permissible and preferable.Section 8 (b) (4) (c) of the new legis-lation provides that it shall be an unfair labor practice for a labororganization, or its agents :"to engage in, or to induce or encourage the employees of anyemployer to engage in a strike or concerted refusal in the courseof their employment to use, manufacture, transport, or otherwisehandle or work on any goods, articles, materials, or commoditiesor to perform any services where an object thereof is:Forcing or requiring any employer to recognize or bargainwith a particular labor organization as the representative of hisemployees if another labor organization has beencertifiedasthe representative of such employees under the provisions ofSection 9."[Italics added.]By this provision, Congress attributed to certification under Section 9a special importance.Our certificate was protected thereby fromchallenge by any labor organization or its agents so long as it remainsvital.Congress, by this provision, expressed a firm intention thatstrikes or other concerted activity directed to accomplish the over-throw of an established certified representative should be curbed. Itis, in effect, a prohibition against "raiding;" as such, its value to estab-lished collective bargaining relations is immediately apparent. Itsincorporation in Section 8 (b) (4) discloses the seriousness with whichCongress viewed the evil it sought to prevent. This is so because Con-gress, as a concomitant to the effectuation of that purpose, provided inSection 10 (1) that mandatory injunctive relief should be availableto prevent with dispatch any violation of this character.Conse-quently, we must consider this objective of Congress as one of funda-mental importance.But it would appear that if we attributed to the new language inSection 9 (c) (1) the jurisdictional quality which our dissentingcolleagues have insisted it must have, we would effectively abort anyhope of effectuating the Congressional purpose disclosed by Section8 (b) (4) (c). Our colleagues' construction of the new languagein Section 9 (c) would make it impossible for a labor organizationwhich is currently recognized by an employer to obtain certificationunder Section 9, because such a union could in no case honestly allegein its petition for certification that its employer declines to recognizeit.We would not destroy a basic guarantee of the new legislationby rigid insistence on literalness.We believe that our duty as admin-istrators of the new legislation does not authorize so casual a disregardof one of its paramount purposes. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is substantial legal precedent to confirm our view. InCamminetti v. U. S.,242 U. S. 470, cited by our dissentingcolleagues,the Supreme Court recognized that although statutory language maybe plain, should it lead to absurd or wholly impractical consequences,itmay be interpreted so as to produce a result in harmony with funda-mental objectives of theentirestatute in which it appears. So here,where a literal construction would lead to the practical destruction ofa purpose of such importance to the Congress, as Section 8 (b) (4) (c),we would be something less than practical if we continued to close oureyes to the largerissue.InOzawa v. U. S.,260 U. S. 194, the SupremeCourt in stating the proper rule of statutory construction said:"It is the duty of this Court to give effect to the intent of Con-gress.Primarily this intent is ascertained by giving the wordstheir natural significance, but if this leads to an unreasonableresult, plainly at variance with the policy of the legislation asa whole, we must examine the matter further.We may then lookto the reason of the enactment and inquire into its antecedenthistory and give it effect in accordance with its design and purpose,sacrificing, if necessary, the literal meaning in order that thepurpose may not fail.Holy Trinity Church v. U. S.,143 U. S.457;Heyden f eldt v. Daney Gold Mining Co.,93 U. S. 634, 638."We feel this language is so patently apposite that a reluctance toapply its import could not be condoned.TheOzawacasewas citedwith approval by the Supreme Court inU. S. v. American TruckingAssociations,310 U. S. 534, in which the Court again speaking of theproper rule of statutory construction, said:"There is, of course, no more persuasive evidence of the purposeof a statute than the words by which the legislature undertook togive expression to its wishes.Often these words are sufficient inand of themselves to determine the purpose of the legislation. Insuch cases, we have followed their plain meaning.When thatmeaning had led to absurd or futileresults,however, this Courthas looked beyond the words to the purpose of the Act. Fre-quently, however, when the plain meaning did not produce absurdresults but merely an unreasonable one, `plainly at variance withthe policy of the legislation as a whole,' this Court has followedthat purpose, rather than the literal words."We think that the construction we are placing on thenew languagein Section 9 (c) isthoroughly consonant with a policy to encouragevoluntary relationships between employers and labor organizations.The past record of 12 yearsconfirmsour belief that employers ADVANCE PATTERN COMPANY35who desire to recognize labor organizations without recourse to theprocedures of the Board have in no way been prevented from doingso by omissions or other defects of the type disclosed by this petition.Ample opportunity is afforded under our practice for parties to ex-ecute agreements during informal conferences, at which they are en-couraged by the Board to solve their own problems.Abrupt de-parture from what has proved salutary for so many years can produceonly the atmosphere of a tensely litigated law suit in which all sideswill be quick to seize upon technical defects in pleadings to gainsubstantive victories.Such a step can hardly lead to fruitful col-lective bargaining.We are disturbed by our dissenting colleagues' conviction that ourpractice has produced "chaos and confusion."Apparently, however,what has disturbed the minority is a possible lack of uniformity inthe application of investigatory techniques.We are concerned, asthey are, over any unreasonable diversity which may exist.We doubt,however, that-if there have been substantial differences in investiga-tory methods-they have ever contributed to produce either chaos orconfusion.Statistics compiled by the Board over the last 12 yearsdisclose an increasing use of peaceful procedures to resolve represen-tation issues, with the positive consequence that in this area industrialwarfare has largely disappeared.We are fully prepared, however, inview of the vigor with which our dissenting colleagues have expressedtheir concern, to correct administratively whatever laxness has de-veloped in the use of customary procedures.Turning to the merits of the case at hand, the existence of a realquestion concerning representation was made fully apparent at thehearing.After filing its petition, the Petitioner requested recogni-tion of the manager of the San Francisco office of the Employer, theonly office involved.The manager, at that time and again at thehearing, claimed lack of authority to recognize the Petitioner, statingthat all her orders came from the New York office of the Employer.It does not appear that any effort was made by the manager, afterthe first request, to obtain authority either to recognize or deny recog-nition to the Union.The Employer's attorney at the hearing alsomaintained that he had no authority to recognize the Union. It isclear from the Employer's position, both prior to and at the hearing,that a question concerning representation now exists which can bestbe resolved by holding an election.Accordingly, we hereby, on re-consideration, deny the Employer's motion to dismiss; we shall setaside our original Decision and Order and direct that an electionbe held.817319-49-vol. 80-4 36DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4. The following employees of the Employer constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All employees at the San Francisco office of the Employer, includingpart-time employees but excluding supervisors.6ORDERIT IS HEREBY ORDERED that the Decision and Order in the above-entitled matter, issued by the Board on August 27, 1948, be, and ithereby is, vacated and set aside.DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for the purposes of col-lective bargaining, by Printing Specialties and Paper ConvertersUnion No. 362, AFL.6The petition requested the exclusion of office and clerical employees,professional em-ployees, and guards, in addition to supervisors.The record shows, however, that the Em-ployer has no personnel in these categories in its San Francisco office, and that it was theintention of the Petitioner to include all the employees except the manager in its bargainingunit7Although the Petitioner had complied with the filing requirements of the Act on thedate of the hearing, its compliance with Section 9 (g) has since lapsedFor that reason,the election hereby directed is made contingent upon the Petitioner's fully complying withSection 9(g) of the Act within 10 days from the date of this Decision and Direction ofElection. ADVANCE PATTERN COMPANY37CHAIRMAN HERZOG, concurring :Because the Board is reconsidering and reversing its decision inthis matter entirely on its own motion, I should have thought it bet-ter practice and fairer to the Employer to have begun by issuing anorder to show cause, thereby affording the parties notice and an oppor-tunity to tell us why the original decision should not be permittedto stand.All my colleagues having held otherwise, however, I amconstrained to reconsider the merits on the present state of the rec-ord.I therefore join in the opinion of Mr. Houston and Mr. Rey-nolds, believing that their construction of Section 9 (c) (1) is con-sistent with its terms and is far more likely to effectuate the amendedstatute's basic purposes than is the stricter construction still thoughtnecessary by our dissenting colleagues.MEMBERS MURDOCK and GRAY, dissenting :On August 27, 1948, without a single dissenting vote, this Boarddismissed the petition in this case because, in answer to questions12 (a) and (b), it did not allege (but on the contrary denied) thatPetitioner had requested recognition and that the Employer haddeclined,"asrequiredby Section 9 (c) (1) of the Act, as amended."(Emphasis supplied.) 8We believe that the original considered judg-ment of the Board that Section 9 (c) (1) of the Act requires that apetition must allege (and truthfully so) that the Employer has de-clined to recognize Petitionerbeforefiling the petition, is no less correcttoday than it was when the first Decision issued.We find nothing inthe majority opinion in this Supplemental Decision which justifies orwarrants a different interpretation of the Act and a reversal of theBoard's earlier action dismissing the petition.In our opinion, our colleagues on the majority completely fail toattach the proper significance to the change which Congress made inthe amended Act with respect to the conduct of investigations of ques-tions of representation.Section 9 of the Wagner Act simply pro-vided that the Board "may" investigate questions of representation;it neither imposed any mandate on the Board to proceed nor any pro-cedural prerequisites in the way of specified allegations, nor even of apetition.Nevertheless, under the Wagner Act the Board by rule pro-vided for petitions, and the form of such petitions required the peti-tioner to answer whether he had notified the employer of a claim ofrepresentation and to explain any failure to do so.As the majorityopinion points out, however, the Board'spracticeunder the Wagner8 The Board acted on the motion of the Employer,appearing specially to dismiss the peti-tion on the ground that Petitioner had not requested recognition before filing the petition. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDAct was to proceed to determine the question of representation if itappeared at the hearing that the employer did not then recognize thepetitioner,regardlessof the absence of any prior request for recog-nition.In contrast to Section 9 of the Wagner Act, however, in Sec-tion 9 (c) (1) of the amended Act, Congress not only laid down themandate that the Board "shall" investigate questions concerning repre-sentation, but also provided in detail the circumstances under whichthe Board must proceed, including the filing of a petition, and specifiedallegationswhich the petition must contain.The Act now directs theBoard to initiate an investigation in the instant type of proceedingwhen"a petitionshall have been filed . . .alleging,"inter alia, thatthe "employerdeclinesto recognize their representative." (Emphasissupplied.)Plainly it cannot be truthfully alleged that the employer"declines" to recognize a representativeunlesshe has in fact alreadyrefused when the allegation is made; and there is no warrant to con-clude that Congress contemplated anything other than truthfulallega-tions in the petition.The Board's new Rules and Regulations-Series 5, effective August22, 1947 (and actually promulgated by our majority colleagues) prop-erly reflect the new requirement of Section 9 (c) (1).Sec. 203.53 ofthe Rules provides that"A petitionfor certification, when filed by an employee or groupof employees or an individual or labor organization acting in theirbehalf,shall contain the following:(7)A statement that the employerdeclinesto recognize thepetitioner as the representative within themeaning ofSection9 (a) ofthe Act." [Italics supplied.]We have been under the impression that requirements imposed bythe Board's Rules, themselves based upon the requirements of the stat-ute, were to be taken seriously; we question whether it is either goodadministrative practice or good law for the Board in effect to say topetitioners as the majority now does-"it doesn't really matter if youcomply with requirements of the Rules and the statute or not; so long-as you filesomethingwe will process it." If the Boardis to be solax in applying such requirements to petitions filed by labor organiza-tions, to be consistent with at least the spirit of Sec. 9 (c) (2) (whichcalls for equal treatment "irrespective of the identity of thepersonsfiling the petition") the Board must be similarly lax with respect toemployer petitions.Accordingly, despite the statutory requirementthat an employer must allege that someone has "presented to him aclaim to be recognized," consistency would demand that our Regional ADVANCE PATTERN COMPANY39Offices process a petition filed by an employer who merely anticipatedsuch a claim and who did not allege that he had in fact been presentedwith one, a result which the majority does not deny.Our colleagues on the majority do not deny, but on the contraryexpressly admit, that a literal interpretation of the language of Sec-tion 9 (c) (1) requires the result reached in the Board's first decision.They now seek to justify their departure from that interpretation onthe ground of the "unreasonableness" of such construction.Theyassert that "neither the language of the amendmenttaken in context,nor any broad purpose of the Act viewed as a whole, dictates such[former] conclusion;" and that the latter consideration "dictates theopposite."[Emphasis supplied.] 9We submit that there is nothing in the context of theclear languagerequiring that the petition "allege" that the employer "declines torecognize," which in any way alters the ordinary meaning of thesewords, or raises any doubt as to their intended effect.The majority's"context" argument in substance is, that the new amended Section 9in subdivisions (c) (1) provides for employer petitions and decertifi-cation petitions in addition to the ordinary representation petition;that it was, of course, necessary to detail the differentiating features ofthese proceedings;ergo,"the amended section was intendedmerelyto describe these differences." . [Emphasis supplied.]Such an argu-ment strikesus asa completenon sequitur.Moreover, it results inrendering meaningless and actually reading out of the statute the pro-vision requiring that the petition "allege" the employer's declination.This is, of course, contrary to the elementary principle of statutory in-terpretation that effect must be given if possible to every word andclause used, so that no part will be "inoperative or superfluous, voidor insignificant." 10The refusal of the majority to give effect to the plain language ofSection 9 (c) (1) likewise violates the well established rule of statutoryconstruction which was aptly stated inCamminettivs.U. S.,242 U. S.470, 490, where the Supreme Court said:.it has been so often affirmed as to become a recognized rule,when words are free from doubt they mwt be taken as the finalexpression of the legislative intent,and are not to be added to orsubtracted from by considerations drawn from titles or designat-ing names or reports accompanying their introduction or fromany extraneous source.In other words, thelanguage being plain,It is also urged that"there is absolutely nothing in the Reports of Congressional Com-mittees or in the debates on the floor that suggests a desire to change or criticize existingBoard practice."20 Sutherland,Statutory Construction(3rd Ed ),sec. 4705 . 40DECISIONSOF NATIONALLABOR RELATIONS BOARDand not leading to absurd or wholly impracticable consequences,it is the sole evidence of the ultimate legislative intent.[Empha-sis supplied.]As previously noted, the majority relies in part on the fact that thereis nothing in the Congressional reports or debates showing that Con-gress intended to change the Board's old practice in this respect, asjustification for refusing to give effect to the plain language of Sec-tion 9 (c) (1).Such reliance substitutes for the rule of theCammi-netticase, a novel and startling doctrine of statutory interpretation-that the plain words of a statutory provision will not be given effectunless there exists in the legislative historyadditionalevidence toconvince the Board that Congress really meant what it said.The majority apparently argue also that this case falls within theexception to the general rule of theCamiminetticase which requiresthat the plain language of the statute shall be given effect, the ex-ception being where such a course would lead to "absurd or whollyimpracticable consequences." 11But how can it be argued that it isabsurd or wholly impracticable or at variance with the purposes ofthe Act, merely to require a labor organization first to ask and be re-fused recognition by an employer before running to the Board witha petition?Is the making of a telephone call or the posting of aletter too arduous a step to be required of a labor organization?Toour mind such a requirement is a salutary one, wholly consistent withthe purpose of the Act to encourage collective bargaining.There arethousands of employers who have voluntarily recognized and bar-gained with the representatives of their employees.The Act doesnot contemplate that collective bargaining under voluntary recogni-tion shall not take place; that intervention by the Government isnecessary for good collective bargaining. If an employer is willingto recognize a union, both may be happy to proceed to collective bar-gaining, as has happened in thousands of instances, without addingunnecessary cases to the Board's already heavy case load.But, unlessa request for recognition is made of the employer prior to filing a peti-tion, he has not been given a reasonable opportunity to acquiesce inbargaining on a voluntary basis.Filing a petition and causing theemployer to be served with a notice to appear at a hearing in a legalproceeding as a first step, is not a procedure best calculated to producevoluntary recognition; it is more likely to result in the proceedingrunning its full course.11Or, as the exception is phrased in the other cases cited by the majority,where the gen-eral rule leads to "absurd or futile results"or to "an unreasonable result, plainly at vari-ance with the policy of the legislation as a whole." ADVANCE PATTERN COMPANY41Our majority colleagues finally urge in justification of their newinterpretation of Section 9 (c) (1) that "even if [they] were inclinedto adhere" to the literal words of the section, there is an overridingconsideration in view of the presence of Section 8 (b) (4) (c) in theAct.They argue that a literal interpretation of Section 9 (c) (1)would make it impossible for a union which is currently recognized,to obtain the added benefits which accrue to a certification by reasonof Section 8 (b) (4) (c), because the union could not honestly allegein its petition that the employer "declines" to recognize it. In orderto avoid that result, they argue that we must not give the literal in-terpretation of the statute effect in the instant case.To our mind,that argument is alsoa non-sequitur.If that kind of a case werebefore us,itmight well be argued that Section 9 (c) (1) of the Actshould not be literally applied to make it impossible for a currently rec-ognized union to obtain the benefit attaching to a Board certification;that to do so would lead to an "absurd" result which could not havebeen intended by Congress, thus giving rise to the situation wherethe exception to the general rule of theCamminetticase is applicableinstead of the general rule.But the mere fact that the Board wouldrefuse to apply Section 9 (c) (1) literally in order to avoid an "ab-surd" result in the relatively few cases of currently recognized unionsseeking certification," neither compels nor licenses the Board to ig-nore the plain language of the statute in the instant type of casewhere it cannot possibly be said that the application of such languagewill lead to absurd or wholly impracticable results at variance withthe purpose of the Act.Finally, if we were to consider not the words of the statute alone,but also considerations as to the desirability of adhering to the newstatutory requirements as against our former practice, as the majorityappears to do, we need look no further than the 20 or 30 casesnow at the Board level involving some aspect of this issue, fora demonstration of the wisdom of adhering to the statutory require-ment.These cases disclose a welter of variety, chaos and confusionin the observance and administration of this requirement. Somepetitioners do not bother to answer either question 12 (a) or (b) ;some answer one but not the other; some answer affirmatively andsome negatively; some answer truthfully and some falsely; some makerequests for recognitionafterfiling the petition and some never makerequests for recognition.Yet, despite our new Rules, some of ourRegional Offices obviously process such petitions regardless ofwhetherorhowthese questions are answered, a practice which our colleagues11That case is not here before us, and we therefore find it unnecessary to decide it. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the majority necessarily sanction by their decision. In our view,the best way to meet this condition of sloppy observance of our Rulesand statutory requirements which has been permitted to develop, isnot to sanction it, but to serve notice on all petitioners, as the Board'soriginal decision did, that the requirements must be observed.Thiswould, of course, require the filing of new petitions in some of thesecases, andgreater vigilance in the Regional Offices to see that therequirements were followed in the future.Regional Office personnelshould promptly call to the attention of petitioners a failure to followthe requirements so that the defects may be promptly remedied at theoutset.In a very short time petitioners would be educated in thenecessity of fulfilling this extremely simple and reasonable require-ment and the present problem would be solved in a manner comportingwith sound, orderly administrative practice, and even more impor-tantly, in accordance with the terms of the statute.If, however, the majority decision is correct, then obviously theBoard should rescind that part of Section 203.53 of its Rules whichstates that a petition for certification "shall contain" an allegation thatthe employer "declines" to recognize, and the form of petition should bechanged to eliminate Question 12.Plainly, there should be no in-consistency between our Rules and our practice; and we should notclutter up our petition form with questions, the answers to which aredeemed meaningless.But paradoxically, the majority conclude theirargument on an entirely different note.They state that in view ofthe dissenters' "concern" over the condition of confusion and chaoswhich exists among current petitions on answers to Question 12, thatthey "are fully prepared . . . to correctadministrativelywhateverlaxness has developed in the use of customary procedures." [Em-phasis supplied.]Apparently this means that they are prepared todirect Regional Directors as anadministrative practicein the futureto see that Question 12 is properly answered when petitions are filed,and to refuse to accept petitions which are not properly answered.If that procedure is reasonableas anadministrative expedient, itcannot be unreasonable as a statutory requirement; yet the basis ofthe majority's argument in justification of their refusal to accept theliteral interpretation of Section 9 (c) (1) in thiscaseis, essentially,the "unreasonableness" of the requirement.We believeno more needbe said.